Exhibit 10.1

 



Terms of Restricted Stock Award under
Hub Group, Inc. 2017 Long-Term Incentive Plan

 

Non-Employee Director

 

The Participant has been granted a Full Value Award in the form of shares of
restricted stock (a “Restricted Stock Award”) by Hub Group, Inc. (the "Company")
under the Hub Group, Inc. 2017 Long-Term Incentive Plan (the "Plan"). The
Restricted Stock Award shall be subject to the following Restricted Stock Award
Terms:

 

1.                  Terms of Award. The following words and phrases used in
these Restricted Stock Award Terms shall have the meanings set forth in this
Section 1:

 

(a)The "Participant" is ________________

 

(b)The "Grant Date" is ________________

 

(c)The number of "Covered Shares" shall be ______ shares of Stock.

 

Other words and phrases used in these Restricted Stock Award Terms are defined
pursuant to Section 9 or elsewhere in these Restricted Stock Award Terms.

 

2.                  Restricted Period. Subject to the limitations of these
Restricted Stock Award Terms, the "Restricted Period" for each Installment of
Covered Shares of the Restricted Stock Award shall begin on the Grant Date and
end as described in the following schedule (but only if the Date of Termination
has not occurred before end of the Restricted Period):

 

INSTALLMENT RESTRICTED
PERIOD WILL
END ON: 1/3 of Covered Shares One year anniversary of the Grant Date 1/3 of
Covered Shares Two year anniversary of the Grant Date Remainder of Covered
Shares Three year anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this Section 2, the Participant
shall become vested in the Covered Shares, and become owner of the shares free
of all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period, as follows:

 

(a)The Participant shall become vested in the Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the date of Termination occurs by reason of the Participant’s death or
disability.

 

(b)The Participant shall become vested in the Covered Shares upon a Change in
Control that occurs on or before the Date of Termination.

 

 

 



(c)In the sole discretion of the Committee, the Participant may become vested in
the Covered Shares as of the Date of Termination prior to the date the Covered
Shares would otherwise become vested, if the Date of Termination occurs by
reason of the Participant’s Retirement.

 

3.                  Transfer and Forfeiture of Shares. Except as otherwise
determined by the Committee in its sole discretion, the Participant shall
forfeit the Installments of the Covered Shares as of the Participant's Date of
Termination, if such Date of Termination occurs prior to the end of the
Restricted Period which applies to those Installments. If the Participant's Date
of Termination has not occurred prior to the last day of the Restricted Period
with respect to any Installment of the Covered Shares, then, at the end of such
Restricted Period, that Installment of Covered Shares shall be transferred to
the Participant free of all restrictions.

 

4.                  Withholding. All deliveries and distributions under these
Restricted Stock Award Terms are subject to withholding of all applicable taxes.
At the election of the Participant, and subject to such rules and limitations as
may be established by the Committee from time to time, the Participant may
designate the Company to handle such withholding obligations. Withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan; provided, however, that such shares may be used to satisfy not
more than the Company's minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

 

5.                  Transferability. Except as otherwise provided by the
Committee, the Restricted Stock Award (and the Covered Shares) may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Restricted
Period, or if earlier, when the Participant becomes vested in the shares.

 

6.                  Dividends. The Participant shall not be prevented from
receiving dividends and distributions paid on the Covered Shares merely because
those shares are subject to the restrictions imposed by these Restricted Stock
Award Terms and the Plan; provided, however, that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions for any Covered Shares occurring on or
after the date, if any, on which the Participant has forfeited those shares. Any
dividends paid with respect to Covered Shares which remain subject to the
restrictions hereunder shall also be subject to the same restrictions and risk
of forfeiture as the Covered Shares and shall be withheld by the Company until
such restrictions lapse, pursuant to the procedures as may be established by the
Committee from time to time and, upon the lapse of such restrictions, shall be
paid or distributed to the Participant within 60 days after the vesting date of
such dividends.

 

7.                  Voting. The Participant shall not be prevented from voting
the Restricted Stock Award merely because those shares are subject to the
restrictions imposed by these Restricted Stock Award Terms and the Plan;
provided, however, that the Participant shall not be entitled to vote Covered
Shares with respect to record dates for any Covered Shares occurring on or after
the date, if any, on which the Participant has forfeited those shares.

 



 2 

 

8.                  Deposit of Restricted Stock Award. Each certificate issued
in respect of the Covered Shares awarded under these Restricted Stock Award
Terms shall be registered in the name of the Participant and shall, in the
discretion of the Committee, be retained by the Company or deposited in a bank
designated by the Committee, until the restrictions lapse.

 

9.                  Definitions. For purposes of these Restricted Stock Award
Terms, except where the context clearly implies or indicates the contrary, a
word, term, or phrase used in the Plan is similarly used in these Restricted
Stock Award Terms.

 

10.              Heirs and Successors. These Restricted Stock Award Terms shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any benefits deliverable to the Participant under these
Restricted Stock Award Terms have not been delivered at the time of the
Participant's death, such benefits shall be delivered to the Participant’s
Designated Beneficiary, in accordance with the provisions of these Restricted
Stock Award Terms. The "Designated Beneficiary" shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Restricted
Stock Award Terms, then any benefits distributable to the Designated Beneficiary
shall be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

11.              Administration. The authority to manage and control the
operation and administration of these Restricted Stock Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms is final
and binding on all persons.

 

12.              Plan Governs. Notwithstanding anything in these Restricted
Stock Award Terms to the contrary, these Restricted Stock Award Terms shall be
subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company; and these
Restricted Stock Award Terms is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

 

13.              Notices. Any written notices provided for in these Restricted
Stock Award Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant's address indicated by the Company's records, or if to the Company,
at the Company's principal executive office.

 

14.              Fractional Shares. In lieu of issuing a fraction of a share,
resulting from an adjustment of the Restricted Stock Award pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.

 



 3 

 

15.              Amendment. These Restricted Stock Award Terms may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

HUB GROUP, INC.

 

 

By: _________________________
Its: _________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 



 